United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2849
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Kouang Viphongxai

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                  ____________

                             Submitted: June 18, 2021
                               Filed: June 28, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       After Kouang Viphongxai pleaded guilty to one count of passing counterfeit
obligations or securities of the United States, see 18 U.S.C. §§ 2, 472, the district
court1 sentenced him to 27 months’ imprisonment and 3 years’ supervised release.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
Viphongxai appealed, arguing that the district court committed procedural error in
imposing a five-point offense-level increase under U.S.S.G. § 2B5.1(b)(2)-(3),
which affected the calculation of his advisory sentencing guidelines range.

       While this appeal was pending, the Government informed us that on April 5,
2021, Viphongxai was released from the Bureau of Prisons’ custody to begin his
term of supervised release. Because Viphongxai challenged on appeal only his
sentence of imprisonment, we ordered Viphongxai to address whether his appeal
was moot. See Owen v. United States, 930 F.3d 989, 989-91 (8th Cir. 2019)
(dismissing an appeal as moot because the appellant challenged only the length of
his term of imprisonment but completed that term and was released from prison
while the appeal was pending). In response, Viphongxai stated that he “takes no
position on mootness.”

      “[W]e have no jurisdiction over appeals that are moot.” United States v.
Evans, 690 F.3d 940, 943 (8th Cir. 2012). Because Viphongxai challenged on appeal
only the length of his term of imprisonment, and he has completed that term, we
conclude that this appeal is moot. See Owen, 930 F.3d at 990. Accordingly, we
dismiss this appeal.
                       ______________________________




                                       -2-